Citation Nr: 0016665	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for weak feet with trench 
feet, evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a January 1996 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO increased 
a 10 percent rating for the veteran's bilateral foot disorder 
to 30 percent.  

A hearing was held in November 1997 before an RO hearing 
officer.  A transcript of the hearing is of record.


REMAND

The veteran's service-connected bilateral foot disorder has 
variously been classified as pes planus or as weak feet 
including trench feet.  Currently, the condition is 
classified as weak feet with trench feet.  The service 
medical records reveal repeated treatment for trench feet, 
but do not contain diagnoses of weak feet or pes planus.  The 
veteran's bilateral foot disorder is currently evaluated by 
the RO  under Diagnostic Code 7122.  Effective January 12, 
1998, the rating criteria for evaluation of cold injuries to 
the extremities were changed.  

When regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the appellant is 
entitled to a decision on the claim under criteria which are 
most favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

David M. Colannino, D.P.M., noted, in a December 1997 medical 
record, that the veteran has neurological impairment of the 
lower extremities attributable to residuals of frostbite 
incurred in World War II.  Dr. Colannino advised that the 
veteran also had bilateral onychocryptosis and pain to 
palpation of the entire plantar fascia bilaterally.  He 
further described arteriosclerosis obliterans and 
claudication with nonpalpable dorsalis pedis and posterior 
tibial pulses in the lower extremities.  

A VA physician, who conducted an examination in April 1999, 
subsequent to Dr. Colannino's most recent treatment entry of 
December 1997, found no objective residual manifestations of 
cold injury to the feet.  The examiner attributed any 
possible peripheral neuropathy, atherosclerosis or edema to 
the claimant's being overweight or to congestive heart 
disease or to stasis.  Although the VA examiner's report 
related current clinical findings, there is no indication 
that the physician had made a review of the claims file.  
Additionally, in order for the examination to be adequate for 
rating purposes under the new criteria, the physician must 
address the presence or absence of each symptom in the 
criteria.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Accordingly, VA has a duty to assist the appellant 
in the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 
Vet.App. 90 (1990)  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  This is to ensure that the 
evaluation of a disability is a fully informed one.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify all non-VA health care 
providers who have examined or treated 
him for his bilateral foot disorder since 
December 1997.  Names, addresses, and 
dates of treatment should be provided.  
After obtaining a consent to the release 
of medical records from the veteran, the 
RO should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  
All records obtained should be added to 
the claims folder.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA examination 
by an appropriate specialist.  The 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to assess the current 
severity of the veteran's residuals of 
trench feet.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the presence 
or absence of each of the following 
symptoms in each foot:  arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
such as osteoporosis, sub-articular 
punched out lesions, or osteoarthritis.

When the development requested above has been completed, the 
case should be further reviewed by the RO.  If the benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


